DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/21 was filed after the mailing date of the Non-Final Rejection on 1/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 4/7/21 has been accepted and entered.  Accordingly, Claims 1, 8, and 10 have been amended.   
Claims 6-7 are cancelled. 
Claims 1-5 and 8-11 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pages 5-10 of the Amendment filed 4/7/21, with respect to claims 1 and 10, in conjunction with amendments “wherein the data are mapped to resource elements, and wherein the number of consecutive resource elements equals the number of the antennas in a time domain, and wherein the data are configured to be orthogonal to each other on uplink resources except the one or more specific locations by applying a space-time block code (STBC) in the time domain” (claims 1, 10) has been fully considered and are persuasive.  Therefore, rejections of claims 1-5 and 8-11 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 8-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “wherein the data are mapped to resource elements, and wherein the number of consecutive resource elements equals the number of the antennas in a time domain, and wherein the data are configured to be orthogonal to each other on uplink resources except the one or more specific locations by applying a space-time block code (STBC) in the time domain” (claims 1, 10) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Hao et al. (U.S. Patent Application Publication No. 2018/0035406), which is directed to method and apparatus for selecting and determining modulation coding mode in wireless communication system; and teaches a base station allocates resource pool information containing multiple access resources and DMRSs for grant-free transmission; the terminal selects number of resource blocks for uplink data transmission; data are mapped to specific uplink resources other than those occupied by the reference signal; 
Kim et al. (U.S. Patent Application Publication No. 2011/0170631), which is directed to method and apparatus for mapping/demapping resource in wireless communication system; and teaches that the number of antenna ports is equal to or greater than 3, the transmitter can transmit the non-SFBC 
Li et al. (U.S. Patent Application Publication No. 2018/0007726), which is directed to device to device communication method and apparatus; and teaches that a first UE sends the first signaling to another D2D device and the first signaling includes the MIMO transmission mode including transmit diversity or spatial multiplexing such as STBC mode; 
Wang et al. (U.S. Patent Application Publication No. 2017/0026100), which is directed to method for reporting channel state information user equipment and base station; and teaches RE locations corresponding to the 8 antenna ports in frame structure (FIGS. 2a, 2b); and
Mujtaba et al. (U.S. Patent Application Publication No. 2010/0208716), which is directed to method for selecting constellation rotation angles for quasi-orthogonal space time and space frequency block coding; and teaches the quasi-orthogonal STBC is an STBC that encodes groups of four data symbols for transmission via four antennas during four time periods (par [0056]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the data are mapped to resource elements, and wherein the number of consecutive resource elements equals the number of the antennas in a time domain, and wherein the data are configured to be orthogonal to each other on uplink resources except the one or more specific locations by applying a space-time block code (STBC) in the time domain” (claims 1, 10) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414